ORDER
Defendant-Appellant J. Kenneth Blackwell, the Ohio Secretary of State, appeals *412from the order of the district court permanently enjoining him from enforcing Ohio Rev.Code § 3505.03, insofar as it prohibited him from placing a political party designation on the ballot for the November 7, 2000 election to indicate that presidential candidate Ralph Nader and vice-presidential candidate Winona LaDuke are candidates of the Green Party. The order, entered on October 13, 2000, required Blackwell to immediately take action and use his best efforts to assure, to the extent possible, that all ballots for the November 7 election complied with the court’s order by having the word “Green” placed below the names of Ralph Nader and Winona LaDuke in the same manner that other political party designations appear. Blackwell previously obtained a stay pending appeal from this court. See Nader v. Blackwell, 230 F.3d 833 (6th Cir.2000) (order).
During the pendency of this appeal, this Court issued its decision in Schrader v. Blackwell, 241 F.3d 783 (6th Cir.), cert. denied, — U.S.-, 122 S.Ct. 200, — L.Ed.2d-(2001). Schrader holds that the Ohio Rev.Code § 3505.03, which denies party labels on the general election ballot to candidates of unqualified political parties, is not unconstitutional. Schrader controls in this case, resolving the Secretary’s challenges to the district court’s decision and mooting the Secretary’s laches and issue preclusion arguments.
Therefore, on the basis of our decision in Schrader, supra, we REVERSE the decision of the district court. SO ORDERED.